DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grunberg(DE10337461) in view of Lammerting et al.(US Patent 4,728,690).
Grunberg discloses forming a frame around a glass in a sliding roof by injecting components and reacting them to form a foam and then removing the resultant project from the mold.(machine translation) It does not disclose the specifics of the polyurethane mixture used.  Lammerting et al. discloses including an organosiloxane with the polyol and isocyanate reacted to form the polyurethane since this will act as a release agent making removal of the part from the mold easier.(Col. 1, ll. 43-47; Col. 2, ll. 62-Col 3, ll. 45)  It would have been obvious to one of ordinary skill in the art at the time of filing to mix an organosiloxane with the isocyanate of the polyurethane in Grunberg since this would allow the organosiloxane to act as a release agent, making removal of the part from the mold easier.  As the organosiloxane accumulates at the surface of the molded part(Col. 1, ll. 45-47) in order to act as a release agent, one in the art would appreciate this would accumulate in a surface layer as otherwise it would not be at the surface and a surface layer is effectively only microns from the surface.  It is noted the claims does not require the material to only accumulate at 0.5-20 microns from the surface or even preferentially accumulate there so any material that accumulates at the surface would have some material 0.5-20 microns from the surface.  The mixture of Lammerting et al. is foamed in the example, indicating the polyurethane is a foamed mixture.(Col. 6, ll. 10)
Regarding claim 2, Lammerting et al. discloses the organosiloxane is 0.5-20 wt%.(Col. 2, ll. 66=Col. 3, ll. 2)
Regarding claims 3 and 8, Lammerting et al. discloses a range of compositions, some of which have molecular weights overlapping with those of the claim.(Col. 3, ll. 1-45)
Regarding claim 4, Lammerting et al. discloses the reaction mixture includes a polyol.(Col. 6, ll. 24)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746